995 A.2d 635 (2010)
297 Conn. 904
Jeffrey R. PERRY
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided May 26, 2010.
Jeffrey R. Perry, pro se, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner Jeffrey R. Perry's petition for certification for appeal from the Appellate Court, 87 Conn.App. 905, 867 A.2d 157 (2005), is denied.
NORCOTT and KATZ, Js., did not participate in the consideration of or decision on this petition.